Citation Nr: 0103087	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  91-41 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an initial disability rating higher than 
10 percent for a right pulmonary emboli.

3.  Entitlement to a disability rating higher than 30 percent 
for a heart block, status post pacemaker insertion, for the 
period prior to January 25, 1993, to include the issue of 
whether cardiomyopathy was present prior to that date and the 
issue of whether a total schedular evaluation may be assigned 
following replacement of a pacemaker unit in 1990.

4.  Entitlement to an effective date earlier than January 25, 
1993, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1973 to 
September 1976.

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1988 and 
later by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In the rating 
decision of July 1988, the RO denied entitlement to a 
disability rating higher than 30 percent for a service-
connected heart block, status post pacemaker implantation.  
In a rating decision of September 1990, the RO found that the 
veteran had not presented new and material evidence to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  In a decision of November 1990, the RO denied 
entitlement to a total evaluation for convalescence after 
replacement of a pacemaker generator due to battery 
depletion.  The RO confirmed those decisions in a rating 
action of January 1993.  

In a decision of May 1993, the RO granted service connection 
for a pulmonary embolism, and assigned a noncompensable 
initial disability rating.  In November 1993, the RO 
increased that rating to 10 percent.  In a rating decision of 
April 1994, the RO assigned a temporary total disability 
rating for the heart block for the period from February 8, 
1994, to June 1, 1994, but otherwise confirmed the previously 
assigned 30 percent rating.  In a decision of December 1994, 
the RO apparently reopened the claim for service connection 
for an acquired psychiatric disorder, but denied the claim on 
the merits.  The RO subsequently assigned another temporary 
total rating in a decision of August 1995.

The Board previously remanded the case for additional 
development in December 1995.  In a decision of September 
1996, the RO assigned a temporary total rating for the period 
from August 23, 1996, to November 1, 1996.  Subsequently, in 
a decision of October 1996, the RO amended the grant of 
service connection for heart block status post pacemaker 
implantation to reflect that disorder was associated with 
cardiomyopathy.  In the same rating decision, the RO 
increased the rating for the heart disorder to 60 percent, 
effective from January 25, 1993.  The RO also granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities effective from January 25, 
1996.  The veteran has appealed the effective dates of these 
awards.  In December 2000, a hearing was held at the Board 
before the undersigned Member of the Board.  

The Board notes that the supplemental statements of the case 
issued recently by the RO have included the issue of 
entitlement to an effective date earlier than January 25, 
1993, for a grant of service connection for cardiomyopathy.  
As noted above, effective January 25, 1993, the RO amended 
the rating for the veteran's service-connected heart block, 
status post pacemaker insertion to reflect that the disorder 
was associated with cardiomyopathy, and increased the rating 
from 30 percent to 60 percent.  Thus, the issue of 
entitlement to an earlier effective date for service 
connection for cardiomyopathy is simply a different way of 
describing the issue of entitlement to a disability rating 
higher than 30 percent for a heart block, status post 
pacemaker insertion for the period prior to January 25, 1993.  
Accordingly, the Board has only listed the issue once on the 
front page of this decision utilizing the "increased 
rating" method of characterizing the issue.

REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board has found that additional development of evidence 
is warranted.  In particular, the Board notes that there may 
be additional medical evidence available which has not yet 
been associated with the veteran's claims file.  The record 
reflects that the veteran may have been granted disability 
benefits by the Social Security Administration (SSA).  
Significantly, however, the RO has not made a specific 
request for copies of medical records from the SSA.  See 
Baker v. West, 163, 169 (1998)(the duty to assist includes 
obtaining SSA records, as they may contain evidence relevant 
to the veteran's claim).  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as military service 
department and Social Security Administration records.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).  As such, the Board 
must obtain all of the records pertaining to the SSA 
decision.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  
See also Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992)("When VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the BVA must seek to obtain those 
records.").

The Board also finds that, in light of the heightened duty to 
obtain medical opinions, the RO should obtain an opinion 
regarding whether the veteran has a psychiatric disorder 
which was caused or aggravated by the service-connected 
disabilities.  For these reasons, further assistance to the 
veteran with the development of evidence is required.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran should be afforded a VA 
psychiatric examination to obtain an 
opinion regarding the etiology of any 
current psychiatric disorder which the 
veteran may have.  The claims folder must 
be made available to the examiner for 
review.  The examiner should offer an 
opinion as to whether the veteran has a 
psychiatric disorder, and if so, whether 
such a disorder was caused or aggravated 
by the veteran's service-connected 
disorders.  The opinion should be 
expressed in terms of whether it is at 
least as likely as not that the service-
connected disorders caused or aggravated 
a psychiatric disorder.  The examiner 
should indicate, if feasible, the extent 
of any such aggravation on a percentage 
basis. See Allen v. Brown, 7 Vet. App. 
439 (1995).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims. The claim for secondary service 
connection for a psychiatric disorder 
should be adjudicated in accordance with 
38 C.F.R. § 3.310(a) (2000) (service 
connection may also be granted for 
disability shown to be proximately due to 
or the result of a service-connected 
disorder) and Allen v. Brown, 7 Vet. App. 
439 (1995) (service connection may be 
granted for a disorder which is caused by 
a service-connected disorder, or for the 
degree of additional disability resulting 
from aggravation of a nonservice-
connected disorder by a service-connected 
disorder).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


